      Case 4:20-cv-04076 Document 14 Filed on 04/12/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 NOBLE EAGLE CORPORATION,                        §
                                                 §
         Plaintiff,                              §
                                                 § Civil Action No. 4:20-cv-04076
 v.                                              §
                                                 § Judge Gray H. Miller
 UNITED STATES OF AMERICA,                       §
                                                 §
         Defendant.                              §


                            JOINT STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), plaintiff Noble Eagle

Corporation and defendant United States of America, STIPULATE:

       (1) that the above-captioned action for the recovery of federal internal-revenue tax, plus

interest thereon according to law, is dismissed without prejudice to plaintiff filing a new

complaint within two years from the date of mailing by certified mail or registered mail by the

Internal Revenue Service to the plaintiff of a notice of the disallowance of all or any part of the

administrative claim for refund with respect to plaintiff’s tax year ended December 31, 2009 to

which this suit or proceeding relates; and

       (2) that the parties shall bear their respective costs, including any possible attorney fees

or other expenses of this litigation.
    Case 4:20-cv-04076 Document 14 Filed on 04/12/21 in TXSD Page 2 of 2




Respectfully submitted,

/s/ Robert C. Morris
    Robert C. Morris                             DAVID A. HUBBERT
    State Bar No. 24046484                       Acting Assistant Attorney General
    Federal I.D. No. 638778
robert.morris@nortonrosefulbright.com            /s/ Ignacio Perez de la Cruz
Norton Rose Fulbright US LLP                     IGNACIO PEREZ DE LA CRUZ
1301 McKinney, Suite 5100                        Ignacio.PerezdelaCruz@usdoj.gov
Houston, Texas 77010-3095                        Massachusetts Bar No. 67261
Telephone:     (713) 651-8404                    SDTX Federal ID: 2433910
Facsimile:     (713) 651-5246                    Phone: (214) 880-9759
Attorney-in-Charge for Plaintiff Noble Eagle
Corporation                                      /s/ Jonathan L. Blacker
                                                 JONATHAN L. BLACKER
OF COUNSEL:                                      Attorney-in-Charge
                                                 Texas Bar No. 00796215
Robert J. Kovacev                                Phone: (214) 880-9765
Pro Hac Vice motion forthcoming
California State Bar No. 190286                  /s/ Michael W. May
Norton Rose Fulbright US LLP                     MICHAEL W. MAY
799 9th Street NW, Suite 1000                    Texas Bar No. 24054822
Washington, DC 20001                             Phone: (214)-880-9730
Telephone: (202) 662-6462                        U.S. Department of Justice
Fax: (202) 662-4643                              Tax Division
rob.kovacev@nortonrosefulbright.com              717 N. Harwood, Suite 400
                                                 Dallas, Texas 75201
Stephen A. Kuntz                                 Fax: (214) 880-9742
State Bar No. 11762960                           ATTORNEYS FOR THE UNITED STATES
Federal I.D. No. 4270
Norton Rose Fulbright US LLP
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Telephone: (713) 651-5151
Facsimile: (713) 651-5246
stephen.kuntz@nortonrosefulbright.com




                                               -2-
